DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10178968 and 9380966 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melvin Chan on 4/20/2022.
Claims 2, 5, 16, and 20 have been amended to overcome grammatical issues and antecedent basis issues.
The application has been amended as follows: 

2.	The method of claim 1 comprising providing a display, a processor, a signal emitter circuit, and a signal detector circuit, wherein the wherein the signal emitter circuit and signal detector circuit are coupled to proximal ends of the first and second optical fibers.

5.	The method of claim 1 comprising providing a console comprising a modem for transmitting oximetry data via a wireless communication network.

16. 	The method of claim 14 comprising providing a display, a processor, a signal emitter circuit, a signal detector circuit, wherein the signal emitter circuit and signal detector circuit are coupled to an end of the at least one optical fiber.

20. 	The method of claim 18 comprising providing a display, comprising providing a display, a processor, a signal emitter circuit, and a signal detector circuit, wherein the signal emitter circuit sends a signal through the first optical fiber and the signal detector circuit receives the signal from the second optical fiber.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, US 6994548 B2 (provided in IDS dated 01/15/2019, hereinafter referred to as “Perret”) teaches a device comprising: a shaft (as shown in Figures 1-6), a handle, coupled to the proximal end of the shaft, a tip, coupled to the distal end of the shaft (as shown in Figures 1-6), an axis passes through the shaft, and the tip comprises a first portion extending a first distance from the axis in a first direction, a second portion extending a second distance from the axis a second direction that is opposite to the first direction, and a retractor blade (as shown in Figures 1-6) of the tip extends across the axis so there are blade portions on opposite side of the axis (as shown in Figures 1-6) , a sum of the first distance and the second distance is less than a width of the shaft (as shown in Figures 1-3).
US 4,945,896 (provided in IDS dated 01/15/2019, hereinafter referred to as “Gade”) teaches disposing a tissue oximeter sensor (column 3, line 57-column 7, line 65; Figures 1-9).
US 4,226,228 (provided in IDS dated 01/15/2019, hereinafter referred to as “Shin”) teaches a retractor device (column 2, lines 27-44, Figure 1). 
However, the prior art fails to teach, the retractor blade comprises a first edge and a second edge, opposite to the first edge, a first thickness between the first and second edges, the first edge has a first length that is greater than the first thickness, the first edge is closer to the bottom surface than the second edge, and the blade extends from the bottom surface in a third direction away from an axis that passes through the shaft, and the first opening is positioned on the bottom surface of the tip a third distance from the first edge, the second opening is positioned on the bottom surface of the tip a fourth distance from the first edge, and the third distance is the same as the fourth distance.

Regarding claim 13, Perret, Gade, and Shin teach the limitations of the claim except the blade extends from the bottom surface in a third direction away from an axis that passes through the shaft, and the first opening is positioned on the bottom surface of the tip a first distance from the first edge, the second opening is positioned on the bottom surface of the tip a second distance from the first edge, and the first distance is the same as the second distance.

Regarding claim 17, Perret, Gade and Shin teach the limitations of the claim except the retractor blade comprises a first edge and a second edge, opposite to the first edge, a first thickness between the first and second edges, the first edge has a first length that is greater than the first thickness, the first edge is closer to a bottom surface of the tip than the second edge, and the blade extends from the bottom surface in a first direction away from the axis of the shaft; and the first sensor opening is positioned on the bottom surface of the tip a first distance from the first edge, the second sensor opening is positioned on the bottom surface of the tip a second distance from the first edge, and the first distance is the same as the second distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792